Citation Nr: 1236089	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-03 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to January 1964.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for bilateral hearing loss and determined that new and material evidence had been received to reopen the claim of entitlement to service connection for back disability.  A notice of disagreement was filed in May 2008, a statement of the case was issued in January 2009, and a substantive appeal was received in February 2009.   In his substantive appeal, the Veteran requested a Board hearing; however, he withdrew this request in an April 2010 submission.

The issue of entitlement to service connection for back disability, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service.

2.  In September 1972, the Board denied entitlement to service connection for back disability; the decision is final.

3.  Additional evidence received since the Board's September 1972 decision, which denied entitlement to service connection for back disability, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a back disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The September 1972 Board decision is final.  38 U.S.C. §§ 4003, 4004 (1970); 38 C.F.R. § 19.104 (1971).

3.  New and material evidence has been received since the Board's September 1972 decision, and the claim of service connection for back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Veteran is seeking to reopen a previously denied service connection claim.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

With regard to the hearing loss issue, in November 2007, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.   The evidence of record contains the Veteran's service treatment records, post-service private treatment records, lay statements from the Veteran's friends, family members, and fellow soldiers, and lay statements from the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In March 2008, the Veteran was afforded a VA audiological examination, and an etiological opinion was proffered.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the bilateral hearing loss issue in appellate status.

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another. In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Veteran's DD Form 214 reflects that he served in the United States Air Force as an 'Airframe Repairman.'  

A June 1960 Report of Medical Examination conducted for enlistment purposes reflects whispered voice testing was 15/15 in both ears, thus normal.  While the whispered voice test is not a valid assessment of hearing, this was the customary test used during that period, and no audiometric tests were conducted in connection with this examination.

A July 1960 report of 'Hearing Conservation Data' reflects that he had attended or was attending the 'Metal Working School' at the Amarillo, Texas Air Force Base.  The Board notes that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.  Audiometric testing reflected the following converted puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
0
-5
LEFT
15
5
5
0
-5

A January 1961 report of 'Hearing Conservation Data' reflects that the Veteran worked in the 'Sheet Metal Shop.'  It was indicated that his time in the job had been between 6 and 11 months.  It was indicated that he wears ear protection other than dry cotton during exposure to loud noise 'always or frequently' opposed to 'seldom or never.'  He wore 'elastic' ear protection most frequently.  His previous noise exposure was due to gunfire during basic training, hunting, and target practice.  His most recent noise exposure was 1 to 7 hours prior and he had not used ear protection.  Audiometric testing reflected the following converted puretone thresholds:  


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
0
0
-5
LEFT
25
10
5
5
5

Service treatment records are negative for complaints or treatment for hearing loss.

On audiometric testing conducted for separation purposes in December 1963, converted puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
0
-5
LEFT
15
10
15
5
-5

His 'ears-general' were clinically evaluated as normal.  

In October 2007, the Veteran filed a claim of service connection for hearing loss.  He reported that during service he worked on the "airline" and was exposed to "extreme noises."  

In support of his claim, he submitted a copy of a business card from the 'National Hearing Centers, Inc.' and stated that he was treated there in 2002; there are no accompanying records.  

An April 2007 private audiogram reflects the following puretone results:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
40

50
LEFT
100
105
105

110

Hearing aids were recommended.

In March 2008, the Veteran underwent a VA examination.  The examiner acknowledged normal hearing on audiometric testing in service.  The Veteran complained of bilateral hearing loss worse in the left ear.  He reported it became evident 4 to 5 years prior, progressively worse.  He has the greatest difficulty hearing in noisy environments and in groups.  During service he was exposed to jet aircraft with and without hearing protection.  Civilian exposure included weapons training with rifles, pistols and shotguns while working as a policeman for 20 years, with and without hearing protection.  He hunted with a rifle for years, without hearing protection.  He uses a lawn mower at home without hearing protection.  On audiometric testing, the examiner diagnosed sensorineural hearing loss, normal to moderately severe in the right ear and profound in the left ear.  The examiner opined that his hearing loss is not caused by or due to acoustic trauma while on active duty.  The examiner stated that the Veteran's hearing was well within normal limits in both ears at separation with no evidence of threshold shift in service and he reported onset decades after separation.  The medical literature regarding noise-induced hearing loss cites several characteristics of noise-induced hearing loss including "once the exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of noise exposure."  Therefore, the examiner opined that his current hearing loss is not caused by or a result of his military acoustic trauma while on active duty.  Based on his separation thresholds and reported time of onset, it appears that his current hearing loss is most likely a post-service occurrence due to non-military etiologies such as aging, his occupational and recreational gunfire (much without hearing protection), the etiology of his significant and atypical hearing loss asymmetry, diabetes, and high blood pressure.  It would be speculation to allocate a degree of his current hearing loss to each of these etiologies.  

A private February 2009 opinion reflects "deafness left ear" and "loss hearing right ear."  The report notes that this was caused by or a result of jet engine noise and most likely caused by or a result of working in the Air Force which entailed jet engine noise daily, and that it was not caused by lawn mower noise and noise from gunfire.  The high pitch noise of jet engine on a daily basis for a three year period (during service) was thought to be a highly probable cause of the hearing loss.  It was noted that the Veteran reported that he was exposed to this noise on a daily basis in the Air Force.  

As detailed, service treatment records are negative for hearing loss, and the Veteran's hearing was normal during audiometric testing conducted during service and on service separation examination in December 1963.  While the lack of in-service findings of complaints or diagnoses of hearing loss in service does not preclude a finding of service connection, as detailed hearing loss was not shown until 2007, thus over 43 years after separation from service.  The Board, however, acknowledges the report that the Veteran did seek treatment for hearing loss in 2002, but this still constitutes a 38-year period after separation from service.  As detailed, the March 2008 VA examination report reflects the Veteran's report that hearing loss had only become evident in the prior 4 to 5 years, thus in or about 2003 or 2004.  Likewise, although the Veteran filed a claim of service connection for back disability in March 1964 and December 1971, he did not claim hearing loss at that time.  This suggests that he did not have hearing loss at that time that he believed was due to service.  The Board finds an absence of any subjective complaints of hearing loss for decades after discharge from service or of persistent symptoms of hearing loss between service-discharge and 2002, and an absence of any objective evidence of hearing loss for approximately 43 years after discharge from service.  The lack of any evidence of continuing hearing loss for many years between the period of active duty and the initial findings or documented complaints of hearing loss weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Likewise, the March 2008 VA examiner reviewed the claims folder, including service treatment records.  As detailed, the examiner opined that the Veteran's current hearing loss is not due to military noise exposure based on review of the claims folder, to include normal hearing found on separation from service.  The examiner cited to relevant studies in explaining that once noise exposure is discontinued there is no significant further progression of hearing loss as a result of noise exposure.  Based on his separation thresholds, the examiner concluded that his hearing loss was likely due to non-military etiologies such as age and occupational and recreational gunfire, much without hearing protection.  The opinion of the March 2008 VA examiner leads to a finding that the Veteran's hearing loss is less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The Board has given consideration to the opinion of the February 2009 private examiners that the Veteran's hearing loss is due to noise exposure in service, specifically jet engine noise.  However, such opinion is entitled to less probative weight as these physicians did not have access to the claims folder, which contain service treatment records, which reflect normal hearing in both ears upon separation from service.  There is no indication that the private examiners were aware that hearing testing conducted during service and on separation, including following jet engine noise exposure, reflected normal hearing, and that service treatment records are negative for any complaints of hearing loss.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, such opinion is entitled to less probative weight than the VA examiner's opinion which was based on a review of the entire record and contains a detailed rationale.

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service, and find his statements and testimony of noise exposure credible based on his experiences of serving as an airframe repairman.  However, the Veteran is not competent to provide an opinion that his current hearing loss is due to his in-service noise exposure as he does not have the requisite medical expertise.  Although it is conceded that he had noise exposure during service, the fact remains that his hearing was normal at separation from service, and hearing loss was not shown until decades after separation from service.  The Board also accepts the lay statements from friends and family members as credible and competent evidence attesting to their observations of the Veteran's hearing loss; however, these individuals all observed hearing loss in the 1980's and for the past several years which still amounts to many years after separation from service.  Such individuals also do not have the requisite medical expertise to diagnose hearing loss or relate it to noise exposure in service.  The March 2008 VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that his hearing loss is not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner which reflect that his hearing loss is not due to noise exposure in service.  

The Veteran would be competent to claim that he noticed difficulty hearing since service, but he indicated that he noticed the hearing loss relatively recently.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA medical examiner (based on a review of the 

claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hearing loss.  

New & Material

Generally, an unappealed Board denial is final under 38 U.S.C.A. § 7104 and an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In March 1964, the Veteran filed a claim of service connection for 'possible spine disease.'  In support of his claim he submitted a February 1964 private treatment record which reflects complaints of back pain and possible disk damage.  

In April 1964, the Veteran underwent a VA examination.  The Veteran reported that just before discharge, he developed aching and soreness in his back.  He pointed to the upper thoracic spine between the shoulder blades.  The examiner noted that service treatment records were negative for injury and complaints at discharge.  On orthopedic examination, the examiner found no evidence of orthopedic disease present.  

In a May 1964 rating decision, the RO denied entitlement to service connection for back condition on the basis of no disability shown.  The Veteran did not file a notice of disagreement and the decision is final.  38 U.S.C.A. § 4005(c) (1958).

In December 1971, the Veteran filed a claim to reopen entitlement to service connection for back condition.  He reported that he injured his back sometime in 1963.  In support of his claim, he submitted a November 1971 private treatment record which reflects that the Veteran began seeking treatment with the provider in December 1967 due to low back pain.  The diagnosis was disc with nerve root involvement at L5, S-1 on the right.  He underwent surgery in February 1968, specifically hemilaminectomy L5, S1 with removal of disc on right.  He was last seen in the office in July 1969 at which time he complained of leg cramps.  

In a December 1971 decision, the RO denied entitlement to service connection for back condition.  The Veteran perfected an appeal.  

A March 1972 statement from a fellow soldier, R.J.M., reflects his recollection that the Veteran complained that his back hurt him but he could not remember the details.  

In a September 1972 decision, the Board denied entitlement to service connection for back condition on the basis that service treatment records were negative for a back disorder.  The decision is final.  38 U.S.C.A. §§ 4003, 4004 (1971).

In October 2007, the Veteran filed a claim to reopen.  In support of his claim he submitted multiple lay statements.  A December 2007 lay statement from a friend, L.C.T., states that the Veteran has complained of back pain since his February 1968 surgery.  A December 2007 lay statement from the Veteran's brother, D.L.G., states that the Veteran complained of back pain after returning from service.  A December 2007 lay statement from the Veteran's sister, W.M.L. and brother-in-law, D.K.L., states that they noticed he had back pain after returning from service.  A December 2007 lay statement from the Veteran's spouse, J.G., states her recollection that the Veteran complained of back pain after jumping off the wing of a plane in late 1963 and he felt a snap in the lower area of his back but he did not seek medical treatment.  

A February 2009 statement from a private physician, R. Alfonson, M.D., states that the Veteran's chronic low back pain is most likely due to work on jet aircraft in service.  The physician noted that the Veteran had surgery in February 1968, 4 years after separation from service, and the Veteran did not have any other physical activity that could have caused the injury.

The February 2009 medical statement constitutes new and material evidence as it addresses the etiology of the Veteran's claimed back disability.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for back disability is reopened.  38 U.S.C.A. § 5108.  The merits of this claim is addressed in the Remand below.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for back disability is reopened.  To this extent, the appeal is allowed.


REMAND

In the Veteran's May 2008 notice of disagreement (VA Form 21-4138), he asserted that he was treated at the Oakland, California VA Medical Center (VAMC) in 1964 for his back condition.  It is not clear whether he is referring to the April 1964 VA examination, or whether he underwent additional treatment at the Oakland VAMC.  An attempt should be made to obtain any treatment records from the Oakland VAMC for the period January 1, 1964 to December 31, 1964.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As detailed, Dr. Alfonson has offered a positive etiological opinion pertaining to the Veteran's claimed back disability.  Upon obtaining an appropriate release from the Veteran, an attempt should be made to obtain the Veteran's treatment records from Dr. Alfonson.  38 C.F.R. § 3.159(c)(1).

In light of the lay statements of the Veteran and individuals discussed hereinabove and the positive etiological opinion from Dr. Alfonson, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's treatment records from the Oakland VAMC for the period January 1, 1964 to December 31, 1964.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining an appropriate release from the Veteran, request his treatment records from Dr. Alfonson.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be scheduled for a VA orthopedic examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed back disability.  It is imperative that the claims folder, to include all service treatment records and post-service treatment records be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  For any chronic disabilities of the back identified, is it at least as likely as not (a 50% or higher degree of probability) that it had its clinical onset in service or is otherwise related to service?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service diagnoses and opinions, and lay statements of record.

4.  After completion of the above, the RO/AMC should review the expanded record, and readjudicate on the merits the issue of entitlement to service connection for back disability.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be remanded to the Board for appellate review.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


